In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the Nassau Insurance Company appeals from a judgment of the Supreme Court, Queens County, dated November 28, 1979, which vacated and set aside the arbitration award as to the said insurer. The appeal brings up for review so much of an order of the same court, dated January 2, 1980, as, upon reargument, adhered to the original determination with respect to the Nassau Insurance Company. (A cross appeal from the judgment by the Unionamerica Insurance Company and the Buffalo Insurance Company has been withdrawn.) Appeal from the judgment dismissed as academic. The judgment was superseded by the order granting reargument. Order reversed insofar as reviewed, on the law, judgment vacated, the arbitration award with respect to the Nassau Insurance Company is confirmed, and the proceeding is dismissed. The Nassau Insurance Company is awarded one bill of $50 costs and disbursements payable by petitioner. We find that the arbitrator’s award was not so irrational as to warrant vacatur and, accordingly, the determination of Special Term vacating the award as to the Nassau Insurance Company must be reversed (see Matter of Furstenberg [Aetna Cas. & Sur. Co.], 49 NY2d 757; Matter of Garcia v Federal Ins. Co., 46 NY2d 1040; Matter of Shand [Aetna Ins. Co.], 74 AD2d 442). Damiani, J. P., Lazer, Gibbons and O’Connor, JJ., concur.